In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the father appeals from an order of
*718the Family Court, Kings County (Olshansky, J.), dated September 24, 2012, which, after a hearing, granted the petitioner’s motion for a determination that the father’s consent to the adoption of the subject child was not required pursuant to Domestic Relations Law § 111 (1) (d).
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s determination that the father’s consent to the adoption of the subject child was not required is supported by clear and convincing evidence (see Matter of Julian J.C. [Juan C.], 96 AD3d 937 [2012]). The father, an out-of-wedlock father whose child had been placed with an adoptive parent more than six months after his birth, failed to meet his burden of establishing that he maintained substantial and continuous or repeated contact with the child through the payment of support and either regular visitation or other communication with him (see Domestic Relations Law § 111 [1] [d]; Matter of Robert O. v Russell K., 80 NY2d 254, 264 [1992]; Matter of Andrew Peter H.T., 64 NY2d 1090, 1091 [1985]; Matter of Michael A.B. [Richard A.B.], 98 AD3d 579, 579-580 [2012]; Matter of Julian J.C. [Juan C.], 96 AD3d 937 [2012]; Matter of Charle Chiedu E. [Chiedu E.], 87 AD3d 1140, 1141 [2011]). Mastro, J.E, Lott, Austin and Roman, JJ., concur.